  Case 13-35377         Doc 37     Filed 03/05/19 Entered 03/05/19 09:54:54              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35377
         Haywood Guice

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/05/2013.

         2) The plan was confirmed on 11/14/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/02/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,780.00.

         10) Amount of unsecured claims discharged without payment: $33,292.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-35377              Doc 37         Filed 03/05/19 Entered 03/05/19 09:54:54                      Desc Main
                                              Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                    $15,587.92
          Less amount refunded to debtor                               $2,144.18

NET RECEIPTS:                                                                                            $13,443.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $3,855.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                                 $586.68
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,441.68

Attorney fees paid and disclosed by debtor:                          $145.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim        Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
ASHLEY FUNDING SERVICES LLC              Unsecured            NA         577.00           577.00          57.70       0.00
Cbe Group                                Unsecured         460.00           NA               NA            0.00       0.00
Certifed Svc (Original Creditor:Medical) Unsecured         200.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured                3,805.00       3,851.80         3,851.80        385.18        0.00
CITY OF CHICAGO EMS                      Unsecured         848.00           NA               NA            0.00       0.00
Deca Financial Service (Original Credito Unsecured          32.00           NA               NA            0.00       0.00
Deca Financial Service (Original Credito Unsecured         806.00           NA               NA            0.00       0.00
DEPARTMENT OF VETERANS AFFAIR Unsecured                 4,441.00       4,493.70         4,493.70        449.37        0.00
Gatestone                                Unsecured         806.00           NA               NA            0.00       0.00
IC SYSTEMS                               Unsecured         774.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                       Priority           85.00         92.16            92.16          92.16       0.00
IL DEPT OF REVENUE                       Unsecured            NA           0.00            38.50           3.85       0.00
ILLINOIS COLLECTION SVC                  Unsecured         200.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE                 Unsecured            NA         581.47           581.47          58.15       0.00
INTERNAL REVENUE SERVICE                 Priority       1,617.00       6,148.60         6,148.60      6,148.60        0.00
MERCHANTS CREDIT GUIDE CO                Unsecured          55.00           NA               NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured                   533.00           NA               NA            0.00       0.00
NATIONWIDE LOANS                         Unsecured      3,392.00       4,831.99         4,831.99        483.20        0.00
PREMIER BANK CARD                        Unsecured         321.00           NA               NA            0.00       0.00
PREMIER BANK CARD                        Unsecured         315.00           NA               NA            0.00       0.00
PYOD LLC                                 Unsecured         257.00        774.84           774.84          77.48       0.00
SIR FINANCE                              Unsecured            NA       1,537.00         1,537.00        153.70        0.00
TORRES CREDIT SVC                        Unsecured         461.00           NA               NA            0.00       0.00
Trident Asset Manageme                   Unsecured         220.00           NA               NA            0.00       0.00
Unknown (Original Creditor:Unknown)      Unsecured      1,210.00            NA               NA            0.00       0.00
VCS                                      Unsecured      1,200.00            NA               NA            0.00       0.00
WELLS FARGO DEALER SVC INC               Unsecured      9,768.00     10,926.65        10,926.65       1,092.67        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-35377         Doc 37      Filed 03/05/19 Entered 03/05/19 09:54:54                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,240.76          $6,240.76              $0.00
 TOTAL PRIORITY:                                          $6,240.76          $6,240.76              $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,612.95          $2,761.30              $0.00


Disbursements:

         Expenses of Administration                             $4,441.68
         Disbursements to Creditors                             $9,002.06

TOTAL DISBURSEMENTS :                                                                      $13,443.74


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
